COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00065-CR


Charles James Snyder                    §    From County Criminal Court No. 8

                                        §    of Tarrant County (1295355)

v.                                      §    November 20, 2014

                                        §    Opinion by Justice McCoy

The State of Texas                      §    (nfp)

                       JUDGMENT ON REHEARING

      After considering the State’s motion for rehearing, we deny the motion.

We withdraw our October 2, 2014 opinion and judgment and substitute the

following.

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s judgment. We reverse the trial

court’s judgment and render a judgment of acquittal.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By /s/ Bob McCoy___________________
                                       Justice Bob McCoy